DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: logic unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one probe” and later recites “the probe” in line 10. It is unclear which of the previously recited probe(s) applicant intends to reference in line 10.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claims 2-4, the use of “and/or” in claim language renders the claim indefinite. It is unclear whether the limitation(s) preceding “and/or”, the limitations following “and/or”, or both are part of the claimed invention.

Regarding claim 4, the phrase "if necessary" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recites “a body to be treated is fixed to the treatment support”. This limitation positively recites a human body, thus is nonstatutory. The examiner suggests applicant include language such as --adapted to-- or --configured to-- to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0122311 (Cosman) in view of U.S. Patent Application Publication No. 2014/0114193 (Anthony et al.).
Regarding claim 1, Cosman teaches radiotherapy system comprising: 
- a radiation head (Figure 1, LINAC treatment head on gantry, 1) ([0024]-[0025]); 
- a movement system (Figures 1 and 7, controller, 38) ([0025]; [0040]-[0042]); 
- a diagnostics subsystem for images in turn comprising at least one probe (Figure 7, ultrasonic detector, 130) ([0080]-[0082]); 
- a position detection subsystem (Figures 1 and 7, camera system, C, C4) ([0024]; [0044]; [0080]-[0082]; and wherein: 
- the at least one probe (130) is designed for acquiring a plurality of ultrasound images of internal sections of a body to be treated ([0080]-[0082]); 
- the position detection subsystem is programmed for detecting the position in space of the probe (130) whilst it acquires each of said images ([0081]); 
- the movement system (38) is programmed for moving the radiation head and performing a predetermined treatment on said body to be treated on the basis of said images ([0041]). 
Cosman does not teach the at least one probe (130) is equipped with a pressure detector for detecting if the pressure with which an operator presses the probe against 
However, Anthony et al. teaches an ultrasound probe system (abstract), comprising: a probe (Figure 1, probe, 112) designed for acquiring a plurality of ultrasound images of internal sections of a body to be treated ([0028]-[0031]; [0048]); wherein the at least one probe (112) is equipped with a pressure detector (Figure 1, force sensor, 110) for detecting if the pressure with which an operator presses the probe (112) against the body to be treated whilst it acquires one or more of said images is equal to or greater than a predetermined pressure threshold ([0037]-[0038]; [0040]; [0077]-[0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe of Cosman to include a pressure detector for detecting if the pressure with which an operator presses the probe against the body to be treated during imaging is greater or equal to a predetermined threshold as taught by Anthony et al., because Anthony et al. teaches providing such a pressure detector permits maintaining a desired, predetermined contact pressure between the transducer and the body surface to provide enhanced ultrasound imaging quality ([0028]; [0077]-[0078]).
Regarding claim 2, Cosman in view of Anthony et al. teaches all the limitations of claim 1. Cosman teaches a treatment support (Figures 1 and 7, couch, F) to which is fixed at least one real position marker of a first type (Figures 1 and 7, markers, 30, 31, and 32) and at least one real position marker of a second type (Figures 1 and 7, marker, 20) ([0034]; [0039]; [0081]-[0082]), and wherein:
Figures 1 and 7, patient, P) to be treated is fixed to the treatment support (F) ([0049]); Page 2 of 5Patent Application No.Atty. Docket No.: BAZ1C-PAU05NS Preliminary Amendment
- the position detection subsystem (C, C4) is programmed for measuring the position in space of the at least one real position marker of a first type (30-32) according to a first reference system of linear and/or angular coordinates of the position detection subsystem (C, C4) ([0034]); 
- the diagnostics subsystem for images is designed for detecting the at least one real position marker of a second type (20) and at least part of the body to be treated and determining the position in space of the at least one real marker (20) with respect to the at least part of the body to be treated according to a second reference system of linear and/or angular coordinates of the diagnostics subsystem for images (The limitation “is designed for detecting the at least one real position marker of a second type…coordinates of the diagnostics subsystem for images” is functional language. Since the ultrasound transducer 130 is capable of imaging the marker 20 and the target area of the body as in Figure 7, the ultrasound subsystem is capable of performing the claimed function, [0080]-[0082]); 
- the system is programmed for determining, on the basis of the measurements of the position detection subsystem (C, C4) and the diagnostics subsystem (130) for images, the position in space of the at least part of the body to be treated in the first reference system of linear and/or angular coordinates of the position detection subsystem (position of body determined in camera coordinate system, [0081]-[0082]).
Regarding claim 3, Cosman in view of Anthony et al. teaches all the limitations of claim 1. Cosman teaches the position detection subsystem (C, C4) comprises one or 
Regarding claim 4, Cosman in view of Anthony et al. teaches all the limitations of claim 1. Cosman teaches the position detection subsystem (C, C4) comprises at least one real position marker of a first type (30-32) in turn comprising one or more of the following elements, designed for being detected, respectively, by the position detection subsystem (C, C4): at least three balls (see Figures 1 and 7).
Regarding claim 6, Cosman in view of Anthony et al. teaches all the limitations of claim 1. Cosman teaches a computer program which, executed on a logic unit (Figure 1, computer, 37), is connected to said system according to claim 1 ([0034]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0122311 (Cosman) in view of U.S. Patent Application Publication No. 2014/0114193 (Anthony et al.) as applied to claim 1 above, and further in view of U.S. Patent No. 6,119,033 (Spigelman et al.).
Regarding claim 5, Cosman in view of Anthony et al. teaches all the limitations of claim 1. Cosman teaches a pointer designed to draw or mark zones of interest about a surgical incision made on the body to be treated, and wherein the pointer comprises a pen designed to make marks on the body of the patient (ink marks on skin, [0030]). Cosman and Anthony et al. do not teach the at least one real position marker is fixed to the pointer.
However, Spigelman et al. teaches a pointer (abstract) designed to draw, mark, or indicate zones of interest about a surgical incision made on the body to be treated, Figure 4B, sensor, 42b) is fixed to the pointer (Figure 4B, pen, 41b); and the pointer comprises a pen designed to make marks on the body of the patient (col. 9, lines 56-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cosman and Anthony et al. such that each pointer for marking on the body to be treated includes a position marker fixed to the pointer as taught by Spigelman et al., because providing such a position marker fixed to the pointer for marking on the body ensures the position of the marking pointer may be tracked during use to ensure the location of the body indicated by the drawn marker is correct and accordance with the treatment plan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2011/0009742 (Lachaine et al.) teaches a system for radiotherapy including ultrasound diagnostic imaging (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791